UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 15, 2010 Bell Microproducts Inc. (Exact name of registrant as specified in its charter) California 0-21528 94-3057566 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1941 Ringwood Avenue, San Jose, California 95131-1721 (Address of principal executive offices) (Zip Code) 408-451-9400 Registrant’s telephone number, including area code: Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 7.01 Regulation FD Disclosure Item 9.01 Financial Statements and Exhibits SIGNATURES Exhibit Index Exhibit 99.1 Item 7.01Regulation FD Disclosure. On June 15, 2010, Bell Microproducts Inc. (the “Company”) issued a press release announcing that RiskMetrics Group (formerly Institutional Shareholder Services) and Glass Lewis have recommended that shareholders vote “for” the acquisition of the Company by Avnet, Inc. A copy of the press release is furnished as part of this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. The information furnished pursuant to this Item 7.01 and the attached Exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1 Press Release issued by Bell Microproducts Inc. on June 15, 2010.* *Furnished, not filed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bell Microproducts Inc. June 15, 2010 By: /s/ Andrew S. Hughes Name: Andrew S. Hughes Title: Vice President, General Counsel and Corporate Secretary ExhibitIndex Exhibit No Description Press release issued by Bell Microproducts Inc. on June 15, 2010.* *Furnished, not filed.
